Citation Nr: 0726568	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in service, 
nor was sensorineural hearing loss demonstrated within one 
year of separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
November 2002 and November 2003.  These letters advised the 
veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
letters also effectively told the claimant to provide any 
relevant evidence in his possession, as he was told to submit 
any additional evidence necessary to support his claim or 
information describing this evidence.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  A March 2006 letter notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
a buddy statement from a fellow servicemember, and a VA 
examination report from February 2004.  There are no 
identified, outstanding records requiring further 
development.  

The Board notes that the veteran is receiving disability 
benefits from the Social Security Administration.  These 
records have not been obtained.  However, the duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  In this case, because there is no indication 
that these records contain a medical opinion linking the 
veteran's in-service noise exposure to his current hearing 
loss, these records are not relevant to the current inquiry.  
Moreover, the veteran noted in 2002 that the condition which 
prevented him from working is rheumatoid arthritis, so there 
is no indication the SSA records have anything whatsoever to 
do with his hearing loss disability.  There is no point, 
then, in delaying resolution of this case to obtain records 
that would clearly have no bearing on the outcome of the 
claim.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that direct service connection will be granted on the basis 
of delayed onset for a hearing disability which is initially 
manifest after service when the evidence demonstrates that 
the post service hearing disability is causally related to 
acoustic trauma (injury) in service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In the case at hand, the veteran contends that his current 
hearing loss is the result of an in-service mine blast.  He 
has stated that his ears rang for weeks after the explosion 
and that he has had problems hearing ever since.  

The veteran was given a VA audiological evaluation in 
February 2004.  His right ear auditory thresholds averaged 
31decibels, and his left ear auditory thresholds averaged 26 
decibels.  His speech recognition scores were 90 percent 
bilaterally.  These results reflect that the veteran has a 
current hearing disability under 38 C.F.R. § 3.385.  

The Board has also verified that the veteran was exposed to 
the in-service mine blast through a buddy statement from a 
servicemember who was confirmed to have served with the 
veteran at the time of the explosion.  

However, the medical evidence of record does not establish a 
link between the in-service noise exposure and the current 
hearing loss.  The only medical opinion that addresses this 
question appears in the February 2004 VA examination report.  
Other than the mine blast, the veteran reported occupational 
noise exposure from his work as a truck driver and 
recreational noise exposure from hunting and power tools.  
Non-noise related interactions attributed to infections, 
surgeries, head trauma, ototoxic drugs, and familial hearing 
loss were denied.  The audiological test results supported 
the sensorineural nature of the condition that was identified 
by pure tone audiometry.

The examiner noted that a complete review of the claims file 
revealed in-service hearing examinations limited to whispered 
voice test, which is not valid for assessing high frequency 
noise-induced hearing loss.  However, these hearing tests 
contained no notes regarding acoustic trauma or complaints of 
tinnitus.  The examiner opined that the veteran's present 
hearing data are not indicative of a traumatic event where 
significant hearing loss results from an episode of severe, 
one-time, high-risk noise exposure.  The examiner stated that 
it was more likely than not that the veteran's hearing loss 
was initiated by recreational and occupational sources.  

The Board finds this examination report to be highly 
probative to the issue at hand, as the examiner possesses the 
proper education, training, and expertise to competently 
offer the requested etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The report itself is 
highly detailed and provides a thorough discussion of the 
evidence and reasoning on which the examiner's opinion is 
based.  The examination report notes that the examiner 
reviewed the entire claims folder, and it discusses the 
results of the VA examination itself.  Even though VA hadn't 
verified the veteran's in-service noise exposure at the time 
of the examination, the examiner's analysis makes it clear 
that he had accepted the occurrence of the in-service 
explosion for purposes of his analysis.  The examination 
report is therefore considered highly probative in that its 
conclusion is based on consideration of the veteran's in-
service noise exposure.  

The only contrary opinion comes from the veteran himself.  As 
a layperson, however, the veteran is not qualified to offer 
an opinion on a question of medical diagnosis or causation, 
and so the veteran's stated belief that his current hearing 
loss is related to his in-service noise exposure is lacking 
in probative value.  Therefore, in the absence of competent 
evidence linking the veteran's hearing loss to in-service 
noise exposure, service connection cannot be granted.



The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


